Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 1 of 75 PageID: 289




                     EXHIBIT 6
               to Declaration of Lauren
                 Dienes-Middlen, Esq.
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 2 of 75 PageID: 290




Police/Security presence was
extremely strong throughout
    the WrestleMania week
of events which is uncommon
      for WWE live events




                                                                          1
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 3 of 75 PageID: 291

WrestleMania Axxess…
Located at the Kay Bailey Hutchison Convention Center – Dallas, TX
• Fan/Talent interactive events
• Talent signings
• WWE “Superstore”




                                                                                       2
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 4 of 75 PageID: 292

Police presence surrounding WrestleMania Axxess…




                                                                                  3
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 5 of 75 PageID: 293

Police presence surrounding WrestleMania Axxess…




                                                                                  4
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 6 of 75 PageID: 294

Police presence surrounding WrestleMania Axxess…




                                                                                  5
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 7 of 75 PageID: 295

Police presence surrounding WrestleMania Axxess…




                                                                                  6
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 8 of 75 PageID: 296

WRESTLEMANIA 32 – Main Event
(located at the AT&T Stadium – Arlington, TX)
• 101,763 people in attendance
• Fans came from all 50 states and more than 30 countries




                                                                                      7
      Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 9 of 75 PageID: 297

WRESTLEMANIA 32




                                                                                8
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 10 of 75 PageID: 298

Police presence surrounding WrestleMania 32…




                                                                                   9
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 11 of 75 PageID: 299

Police presence surrounding WrestleMania 32…




                                                                                   10
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 12 of 75 PageID: 300

Police presence surrounding WrestleMania 32…




                                                                                   11
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 13 of 75 PageID: 301

Police presence surrounding WrestleMania…




                                                                                   12
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 14 of 75 PageID: 302

Police presence surrounding WrestleMania…




                                                                                   13
         Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 15 of 75 PageID: 303

Police presence surrounding WrestleMania 32…




                                                                                    14
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 16 of 75 PageID: 304

Police/Security presence surrounding WrestleMania 32…




                                                                                   15
   Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 17 of 75 PageID: 305




Even with all of the police and security,
    WWE encountered counterfeit
 WWE merchandise being sold during
  the hours leading up to the event…




                                                                              16
        Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 18 of 75 PageID: 306
In a nearby parking lot of one of the streets leading
to the AT&T Stadium… Counterfeit Posters being sold:
More than 150 counterfeit posters still in his possession…




                                                                                   17
           Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 19 of 75 PageID: 307

Counterfeit Posters being sold:

                                                           Poster 2
Poster 1




                                                                                      18
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 20 of 75 PageID: 308

Counterfeit Posters being sold:

        Poster 3




         Poster 4




                                                                                     19
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 21 of 75 PageID: 309

Counterfeit Posters being sold:

        Poster 5




         Poster 6




                                                                                     20
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 22 of 75 PageID: 310

Counterfeit Posters being sold:

        Poster 7




         Poster 8




                                                                                     21
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 23 of 75 PageID: 311

Counterfeit Posters being sold:

        Poster 9




         Poster 10




                                                                                     22
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 24 of 75 PageID: 312

Counterfeit Posters being sold:

        Poster 11




         Poster 12




                                                                                     23
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 25 of 75 PageID: 313

Counterfeit Posters being sold:



       Poster 13




                                                                                     24
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 26 of 75 PageID: 314

The seller was arrested for selling counterfeit merch:




                                                                                     25
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 27 of 75 PageID: 315

In another nearby parking lot of one of the streets leading
to the AT&T Stadium…
Counterfeit Shirts being sold – all identical:

• More than 60 counterfeit shirts still in his possession.

• He advised the officers that he had already sold more
     than 50 shirts.

• He advised the officers that there were at least four
     other men selling these shirts that day.

• He had travelled from Florida to sell the shirts at
     WWE’s event.
                                                                                     26
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 28 of 75 PageID: 316

Counterfeit Shirts being sold:
Shirt Front:                                          Shirt Back:




                                                                                          27
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 29 of 75 PageID: 317

The seller was arrested for selling counterfeit merch:




                                                                                     28
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 30 of 75 PageID: 318


After the WrestleMania event was over and fans were
returning to their cars, we located two men selling
the identical shirt in the AT&T stadium parking lots.

One of the sellers was the same Florida man who had
been arrested earlier that day for selling the same
Counterfeit shirts. The other seller was also from Florida.

•   They had approximately 50 shirts in their hands.
•   They voluntarily surrendered the shirts.
•   They admitted that they had already sold more than
       150 shirts that that evening.


                                                                                       29
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 31 of 75 PageID: 319

The two men selling counterfeit shirts:




                                                                                     30
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 32 of 75 PageID: 320

Counterfeit Shirts being sold again:
Shirt Front:                                          Shirt Back:




                                                                                          31
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 33 of 75 PageID: 321

They consented to the officers opening the trunk of
their car, where we found more than 250 additional shirts:




                                                                                     32
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 34 of 75 PageID: 322

Counterfeit Shirts being sold again:




                                                                                     33
      Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 35 of 75 PageID: 323



COUNTERFEIT MERCHANDISE RESULTS:

Posters:                     More than 150 units found
                             in seller’s possession


Shirts:                      More than 310 units found
                             in seller’s possession
                             (admitted to having sold
                             200 additional shirts)



                                                                                 34
  Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 36 of 75 PageID: 324




    We also know we’ll be “hit”
throughout the year when the police
   presence is not so prevalent…


The following slides depict counterfeit
  merchandise we encountered at
          other live events
    leading up to WrestleMania…


                                                                             35
                Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 37 of 75 PageID: 325
Anaheim, CA – February 15, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:




                                                         (back)
      (front)
   **note that the identical shirt was sold the next day in Ontario, Canada**              36
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 38 of 75 PageID: 326

Ontario, Canada – February 16, 2016:




(front)                                               (back)

  **note that the identical shirt was being sold the previous day in Anaheim, CA**37
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 39 of 75 PageID: 327
Ontario, Canada – February 16, 2016:




(front)                                            (back)


  **note that they are still selling off their old, existing inventory from 2014/2015**
                                                                                     38
           Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 40 of 75 PageID: 328
Ontario, Canada – February 16, 2016:




(front)                                           (back)

                                                                                      39
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 41 of 75 PageID: 329
Ontario, Canada – February 16, 2016:




(front)
                                                   (back)


                                                                                       40
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 42 of 75 PageID: 330
Detroit, MI – February 22, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:



                                                     Five or six different men selling this shirt
                                                     at the event at different locations near
                                                     WWE live event venue.

                                                     Several hundred identical shirts being sold.



                                                     This same shirt back design was sold at
                                                     WWE live events in Michigan, Illinois,
                                                     Pennsylvania, Massachusetts, New
                                                     York, Maryland, DC and New Jersey.




                                                                                              41
Chicago, ILCase 2:19-cv-09039 Document 4-4
            – March     8, 2016              Filed 03/28/19 Page 43 of 75 PageID: 331



Merch Crew advised: “Total of 10 guys tonight all came in 2 vans.” Through
enforcement of C.D. Cal. nationwide seizure order, WWE learned that those
individuals selling counterfeit merchandise in Chicago were all from Michigan
where WWE had held an event a week earlier.




                                                                                        42
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 44 of 75 PageID: 332
Chicago, IL – March 8, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:




  (front)                                          (back)

            (this same shirt back design was also sold in Michigan, Pennsylvania,
            Massachusetts, New York, Maryland, DC and New Jersey)                         43
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 45 of 75 PageID: 333
Chicago, IL – March 8, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:




   (front)                                           (back)
                                                                                         44
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 46 of 75 PageID: 334
Chicago, IL – March 8, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:




  (front)                                             (back)


     **note that they are still selling off their old, existing inventory from 2015**    45
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 47 of 75 PageID: 335
Pittsburgh, PA – March 14, 2016
WWE learned, through enforcement of C.D. Cal. nationwide seizure order, that there were
seven sellers, six of whom didn’t have any ID, and the one that did was from Ohio.




  (front)                                          (back)
     (this identical shirt was also sold the previous week at WWE live events
     in Pittsburgh, PA)                                                                46
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 48 of 75 PageID: 336
Philadelphia, PA – March 21, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order:




 (front)                                              (back)

   (this identical shirt was also sold in Massachusetts, New York, DC and Maryland)
                                                                                         47
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 49 of 75 PageID: 337
Boston, MA – March 22, 2016
WWE seized the following shirts through enforcement of C.D. Cal. nationwide seizure order
(seized from two different men at the WWE live event):




  (front)                                            (back)

  (this identical shirt was also sold in Pennsylvania, New York, DC and Maryland)
                                                                                         48
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 50 of 75 PageID: 338
New York, NY – March 25, 2016




 (front)                                            (back)

  (this identical shirt was also sold in Pennsylvania, Massachusetts, DC and Maryland)
                                                                                        49
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 51 of 75 PageID: 339
Washington, D.C. – March 27, 2016




 (front)                                             (back)

  (this identical shirt was also sold in Pennsylvania, Massachusetts, New York
  and Maryland)                                                                         50
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 52 of 75 PageID: 340
Baltimore, MD – March 27, 2016




 (front)                                            (back)

  (this identical shirt was also sold in Pennsylvania, Massachusetts, New York and DC)
                                                                                        51
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 53 of 75 PageID: 341
Brooklyn, NY – March 28, 2016




  (front)                                        (back)

      (this same shirt back design was also sold in Michigan, Illinois, Pennsylvania,
      Massachusetts, Maryland, DC and New Jersey)                                     52
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 54 of 75 PageID: 342
Brooklyn, NY – March 28, 2016




 (front)                                            (back)

     (this identical shirt was also sold in Pennsylvania, Massachusetts, DC
     and Maryland)                                                                      53
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 55 of 75 PageID: 343
Brooklyn, NY – March 28, 2016




 (front)                                          (back)

     (this identical shirt was also sold the previous week at WWE live events
     in Pittsburgh, PA)                                                                 54
   Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 56 of 75 PageID: 344




The following slides depict counterfeit
merchandise we have encountered at
 our other live events since last year’s
        WrestleMania Events …




                                                                              1
           Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 57 of 75 PageID: 345

Dublin (4/21/16): Counterfeit shirts being sold:




 (front)                                             (back)
                                                                                      2
           Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 58 of 75 PageID: 346

Newark, New Jersey (5/22/16): Counterfeit shirts being sold:




 (front)                                             (back)

   (this same shirt back design was also sold in Michigan, Illinois, Pennsylvania,
   Massachusetts, New York, Maryland and DC in March 2016)                            3
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 59 of 75 PageID: 347



                                    This identical shirt back design has
                                    been used on shirts in the following
                                    locations, on the following dates:


                                    City                    State          Date
                                    Detroit                 MI             Feb. 22, 2016
                                    Chicago                 IL             March 8, 2016
                                    Philadelphia            PA             March 21, 2016
                                    Boston                  MA             March 22, 2016
                                    New York                NY             March 25, 2016
                                    Baltimore               MD             March 27, 2016
                                    Washington              DC             March 27, 2016
                                    Brooklyn                NY             March 28, 2016
                                    Newark                  NJ             May 22, 2016


                                    This design is not used by WWE.

                                                                                      4
          Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 60 of 75 PageID: 348

Newark, New Jersey (5/22/16): Counterfeit posters being sold:




                                                                                     5
             Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 61 of 75 PageID: 349

Philadelphia, PA
December 11, 2016
   Advised by WWE Merch Crew that there were approximately 100 of the following
   shirts being sold, with some of the sellers having come from New York.




(front)                                               (back)
                                                                                        6
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 62 of 75 PageID: 350

Philadelphia, PA
December 11, 2016




                                                     (back)

  (front)
                                                                                       7
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 63 of 75 PageID: 351

San Antonio, TX
January 2, 2017




    (front)

                                                                                         8
  Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 64 of 75 PageID: 352




 The following pages are four citations
         that were issued by the
      Financial Crimes Supervisor,
     White Collar Crimes Detail of
San Antonio, Texas on January 29, 2017
      for the selling of counterfeit
       shirts at a WWE live event:



                                                                             9
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 65 of 75 PageID: 353

Citation #1:




                                                                                          10
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 66 of 75 PageID: 354




                                                                           11
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 67 of 75 PageID: 355

Citation #2:




                                                                                          12
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 68 of 75 PageID: 356




                                                                           13
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 69 of 75 PageID: 357

Citation #3:




                                                                                          14
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 70 of 75 PageID: 358




                                                                           15
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 71 of 75 PageID: 359




                                                                           16
               Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 72 of 75 PageID: 360

Citation #4:




                                                                                          17
Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 73 of 75 PageID: 361




                                                                           18
              Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 74 of 75 PageID: 362
St. Paul, MN
February 28, 2017

  Advised by WWE Merch Crew that there were approximately two men,
  independently selling the following shirt. Each had approximately 50 shirts.




    (front)                                      (back)                                  19
            Case 2:19-cv-09039 Document 4-4 Filed 03/28/19 Page 75 of 75 PageID: 363


Counterfeit Product Sold at WWE Live Events:

• Traditionally sized for children to wear or use

• Inferior shirt quality – could be flammable

• Inferior ink quality – could be flammable, cause allergic reactions

• Counterfeiters keep them “stored” in their pants until sale is made

• Often have strong, adverse odors not noticed until indoors


              COUNTERFEIT PRODUCT
      POSES A SIGNIFICANT PUBLIC SAFETY RISK!
                                                                                       20
